Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
This application is a 371 of PCT/US2016/053863 (filed 9/27/2010) which claims benefit of 62/233,567 (filed 9/28/2015).

Election/Restrictions
Applicant’s election with traverse of group I in the reply filed on 9/30/2019 is acknowledged. Claims 16-20 (drawn to nonelected invention) was previously withdrawn for examination, since the elected product/device is found allowable, therefore claims drawn to non-elected claims (including method of using) that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 1-20 are under examination. 

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Qiang Han on 4/6/2021.

The application has been amended as follows:	
IN THE CLAIMS:
Please amend claims 11 and 16 as follows: 
replace “the second” with - - a second - -;  please replace “the reducing” with - - a reducing - -; in lines 6-7, please replace “the culture medium” with - - a culture medium - - . 
In claim 16, line 2, please replace “any one of the preceding claims” with  - - claim 1 - -; in line 5, please insert - - and - - after “is formed”.

The following is an examiner’s statement of reasons for allowance: The closest prior art, Bjork (2015) teaches a culture device without teaching/suggesting a waterproof base comprises a plurality of open microcompartment structures facing the coversheet, and it is not obvious to combine the teachings of Bjork and Dragavon because Dragavon doesn’t teach a waterproof coversheet attached to the waterproof base and a plurality of open microcompartment structures facing the coversheet, thus the reference provides no motivation to combine the teachings of cited references in a device for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 1-20 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/BIN SHEN/Primary Examiner, Art Unit 1653